 

Exhibit 10.13

SECOND NOTE MODIFICATION AGREEMENT AND ALLONGE TO

AMENDED AND RESTATED PROMISSORY NOTE
(Revolving Loan)

This Note Modification Agreement and Allonge to Amended and Restated Promissory
Note (Revolving Loan) (the “Modification”) is made effective as of August 4,
2014 between inContact, Inc., a Delaware corporation (“Borrower”), and Zions
First National Bank, a national banking association (“Lender”).

Recitals

A.Lender has previously extended to Borrower a loan, which is governed by that
certain Amended and Restated Loan Agreement dated April 30, 2012, as amended by
that certain (i) First Amendment to Amended and Restated Loan Agreement dated
June 21, 2013 and (ii) Second Amendment to Amended and Restated Loan Agreement
of even date herewith (collectively, and as amended from time to time, the “Loan
Agreement”).  

B.Borrower has executed an Amended and Restated Promissory Note (Revolving Loan)
dated April 30, 2012, in favor of Lender in the maximum principal amount of
$15,000,000 (as modified by that certain Note Modification Agreement and Allonge
to Amended and Restated Promissory Note (Revolving Loan) dated June 21, 2013 and
as the same may be further amended, restated, renewed, or extended from time to
time, the “Note”).

C.Borrower and Lender desire to modify the Note as provided herein.

Modification

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender hereby agree and amend and modify the
Note as follows:

1.Definitions.  Except as otherwise provided herein, terms defined in the Loan
Agreement, shall have the same meaning when used herein.  Terms defined in the
singular shall have the same meaning when used in the plural and vice versa.  

2.Attachment to Note.  An original of this Modification shall be attached to the
original Note as an allonge to the Note and made a part of the Note, provided,
however, that failure to attach an original of this Modification as an allonge
to the Note shall not impact the effectiveness of this Modification and this
Modification shall nonetheless be valid, binding, and enforceable.

3.Modification of Note.  The Note is hereby amended and modified as follows:

(a)The maturity date of the Loan evidenced by the Note is hereby extended to
July 1, 2016.  All references to the maturity date or full payment date of the
Note (whether in the heading of the Note, in the Payment Terms Section, or
otherwise) shall be to July 1, 2016.

4.Conforming Modifications.  Each of the Loan Documents is modified to be
consistent herewith and to provide that it shall be a default or an Event of
Default thereunder if Borrower shall fail to comply with any of the covenants of
Borrower herein.

5.Effective Date of Modification.  The modifications provided in this
Modification shall be effective upon execution hereof by Lender and Borrower.

6.Note Remains in Full Force and Effect.  Except as expressly modified by this
Modification, the Note remains in full force and effect.  

7.Modified Note Becomes a Loan Document.  The Note, as modified by this
Modification, shall be a Loan Document and all references in the Loan Documents
to the Note shall refer to the Note as modified by this Modification.

8.Payment of Expenses and Attorneys Fees.  Borrower shall pay all reasonable
expenses of Lender relating to the negotiation, drafting of documents, and
documentation of this Modification, including, without limitation, title
insurance, recording fees, filing fees, and reasonable attorneys fees and legal
expenses.

 

--------------------------------------------------------------------------------

 

9.Integrated Agreement; Amendment.  This Modification constitutes the entire
agreement between Borrower and Lender concerning modification of the Note and
may not be altered or amended except by written agreement signed by Borrower and
Lender.  PURSUANT TO UTAH CODE SECTION 25-5-4, BORROWER IS NOTIFIED THAT THIS
MODIFICATION IS A FINAL EXPRESSION OF THE AGREEMENT BETWEEN BORROWER AND LENDER
CONCERNING MODIFICATION OF THE NOTE AND THIS MODIFICATION MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.

All other prior and contemporaneous agreements, arrangements and understandings
between the parties hereto as to modification of the Note are rescinded.

This Modification and the Note shall be read and interpreted together as one
instrument.

10.Governing Law.  This Modification shall be governed by and construed in
accordance with the laws of the State of Utah.

11.Counterpart Execution.  This Modification may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Signature pages may be
detached from the counterparts and attached to a single copy of this
Modification to physically form one document.  Receipt by Lender of an executed
copy of this Modification by facsimile or electronic mail shall constitute
conclusive evidence of execution and delivery of this Modification by the
signatory thereto.

[Signature Page(s) Follow]

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed
as of the day and year first above written.

 

 

Borrower:

 

 

inContact, Inc.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Lender:

 

 

Zions First National Bank

 

 

By:

 

 

Name:

Thomas C. Etzel

 

Title:

Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

Original Note

See attached.

 